Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 1, filed 6/14/2013, with respect to rejection of 35 U.S.C § 112(b) of claims 1, 5-6, 10-11, 15-16, 20-21, 24-26, and 29-47 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 112(b) has been withdrawn. 
Applicant’s arguments, see page 1, filed 6/14/2013, with respect to rejection of 35 U.S.C § 103 of claims 5-6, 10, 15-17, 19-20, 24-25 and 29-30 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
Claims 2-4, 7-9, 12-19, 22-23, and 27-28 are cancelled.

Allowable Subject Matter
Claims 1, 5-6, 10-11, 15-16, 20-21, 24-26, and 29-55 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Claims 1, 5-6, 10-11, 15-16, 20-21, 24-26, and 29-55 are allowable over prior art of record (in particular, Faxer et al. (US 2019/0199420); PARK et al. (US 2018/0115357)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below:
 
Regarding claims 1, 11, 21, 26, 32, 36, 40, and 44“…wherein the CSI reporting capability information indicating a maximum quantity, of ports of reference signals for CSI measurement supported by the terminal device in each slot, and wherein the maximum quantity is determined based on a calculation capability of the terminal devic in combination with other limitations recited in claims 1, 11, 21, 26, 32, 36, 40, and 44.
 
Note that new closet prior art KIM et al. (US 2019/0312614) discloses a UE report to a eNB whether the UE is capable of calculating CSI and the UE also reports a maximum number of its supported CSI-RS ports (for one CSI process); wherein the maximum number of CSI-RS ports is determined to be the sum of the number of first eMIMO-type CSI-RS ports, and the number of second eMIMO-type CSI-RS ports.
However, KIM et al. fails to disclose or render obvious the above italic limitations as claimed.
 	Thus, Faxer et al., PARK et al., and KIM et al. taken individually or in-combination with previously cited references fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469